EXHIBIT 10.3

AGREEMENT OF SUBLEASE (“Sublease”) made as of this 31st day of August 2006 by
and between PORT CITY PRESS, INC., a Maryland corporation having offices at 1801
Bayberry Court, Suite 200, Richmond, VA 23226 (“Sublessor”) and ARM ACQUISITION,
INC., a Delaware corporation having offices at 666 Third Avenue, New York, NY
10017 (“Sublessee”).

WITNESSETH

WHEREAS, Sublessor is the tenant under a certain lease dated as of July 31, 2002
(the Lease”) between SLG Graybar Sublease LLC, as landlord (“Landlord”), and
Sublessor, as tenant (Sublessor being sometimes referred to herein as “Tenant”),
a copy of which is annexed hereto as Exhibit A and made a part hereof, covering
space known as Room 865 (the “Demised Premises”) in the building known as 420
Lexington Avenue, New York, New York (the “Building”); and

WHEREAS, Sublessee desires to sublet the entire Demised Premises for the balance
of the term remaining on the Lease, less one day.

NOW, THEREFORE, in consideration of the covenants set forth herein, the parties
covenant and agree as follows:

1.

Sublease.    Sublessor hereby rents and subleases to Sublessee, and Sublessee
hereby hires and takes from Sublessor, the Demised Premises for a term (the
“Term”) to commence as of September 1, 2006 (the “Commencement Date”), and to
expire at the close of business on November 29, 2009 (the “Expiration Date”)
unless sooner terminated pursuant to the terms hereof. Sublessee shall use and
occupy the Demised Premises for executive and general offices for the conduct of
Sublessee’s business in accordance with the Lease, and for no other purpose.

2.

Incorporation of Lease: Subordination.    (a) Except as set forth to the
contrary herein, all terms, covenants and conditions of the Lease are
incorporated herein by reference and made a part hereof with the same effect as
if set forth at length herein, as if Sublessor were substituted for the Landlord
and Sublessee were substituted for the Tenant thereunder. Except as specifically
defined herein, capitalized terms shall have the meanings ascribed to them in
the Lease. Except as herein provided, Sublessee shall observe and perform all of
the Tenant’s covenants and obligations under the Lease relating to the Demised
Premises. To the extent that the Lease and this Sublease are inconsistent with
each other, the provisions of this Sublease shall govern as between the parties
hereto. Sublessee represents and warrants that it has the full right, power and
authority to execute and deliver this Sublease and to become bound by the terms
and conditions hereof.

(b)

This Sublease is subject and subordinate to the Lease and to all ground or
underlying leases and all mortgages on the real property and Building and any
other matters to which the Lease is now or may hereafter become subordinate, and
Sublessor shall not be liable for any termination of the Lease or any Superior
Lease or any foreclosure of a Mortgage by any party thereto or similar event.
The foregoing subordination provisions are self-operative, and no further
instrument of subordination shall be required. However, to confirm such
subordination, Sublessee shall execute promptly any certificate that Sublessor
may request.

(c)

In addition to the matters set forth elsewhere in this Sublease, the following
provisions of the Lease are expressly excluded from this Sublease: Sections
3.02, 22.02, Article 30 (Security Deposit), Article 39 (Brokers), Exhibits B and
C.




3.

(a)

Sublessee shall not be required to pay fixed rent, additional rent or other
charges to be paid by the Tenant under the Lease, but Sublessee shall pay such
fixed rent, additional rent and other charges as set forth in this Sublease.











--------------------------------------------------------------------------------

(b)

Sublessee shall pay Sublessor fixed annual rent (“Fixed Rent”) during the Term
at the following rate:




Period

 

Annual Rent

 

Monthly Installment

Commencement-August31, 2007 

          

$168,387.00

          

$14,032.25

September 1, 2007 - August 31, 2008

 

$171,754.74

 

$14,312.90

September 1, 2008 - August 31, 2009

 

$175,189.83

 

$14,599.15

September 1, 2009 - Expiration Date

 

$178,693.31

 

$14,891.14

Fixed Rent, and each installment thereof, shall be paid in advance, on the first
day of each month, in lawful money of the United States, without notice or
demand therefor. All such installments shall be paid by an unendorsed check
drawn on a bank or trust company which is a member of the New York Clearing
House Association to the order of Sublessor at its office set forth above, or to
such other person or place as Sublessor shall direct. The first such payment
shall be due upon the execution of this Sublease by Sublessee. If any
installment of Fixed Rent or Additional Rent (as hereinafter defined) is not
paid within ten (10) days after it is due, there shall be a late charge imposed
in an amount equal to 5 cents for every dollar so overdue, which late charge is
agreed by the parties to be a reasonable reimbursement to Sublessor for the
administrative costs involved in such late payment. Fixed Rent and additional
rent for any partial month or partial year shall be equitably prorated.
Sublessee shall not be entitled to any period of rent abatement.

(c)

In addition to the Fixed Rent provided for above, Sublessee shall also pay the
Sublessor, as part of the additional rent payable hereunder (“Additional Rent”),
(i) all charges for electric usage in the Demised Premises imposed by the
Landlord under the Lease, pursuant to Article 40 (Electricity) of the Lease, and
(ii) Tenant’s proportionate share of charges for the Building HVAC System
imposed under Article 34 (Air Conditioning) of the Lease, and (iii) all charges
for water usage, if any, imposed under Article 28 ~) of the Lease, and (iv)
Tenant’s Share of increases in Real Estate Taxes imposed by Article 31 (Tax
Escalations) of the Lease, except that for purposes of this Sublease the Base
Tax Year for calculation of Sublessee’s payments shall be the fiscal tax year
July 1, 2006 through June 30, 2007, and (v) any and all other charges and items
of additional rent imposed upon Tenant under the Lease for the Term of this
Sublease. Each payment of Additional Rent by Sublessee shall be made together
with the monthly installment of Fixed Rent with respect to which Additional Rent
is payable or, if any payment of Additional Rent is required to be made in a
lump sum or on any other basis than monthly, such payment shall be made not less
than ten (10) business days prior to the date by which Sublessor is required to’
pay Landlord the Additional Rent of which Sublessee’s payment to Sublessor
constitutes a part, as specified in Sublessor’s request or demand for such
Additional Rent. Sublessee’s liability for Fixed Rent and Additional Rent shall
survive the Expiration Date or sooner termination of this Sublease with respect
to any such rents attributable to any period during the Term.

(d)

Sublessor agrees promptly to provide Sublessee with copies of any bills,
notices, requests or demands for Additional Rent, or Landlord’s estimates
thereof, which are provided to Sublessor by the Landlord under the Lease, and
with any additional or supporting documentation provided by Landlord in
connection with such bills, notices, requests or demands.

4.

As Is: Telephone Equipment.    (a) Sublessee represents that it has thoroughly
inspected the Demised Premises and agrees to take same ‘‘as is”, in its present
condition, and that no representations have been made by Sublessor, its agents
or any other party or person with respect to the same or the condition thereof.

(b)

Sublessee shall rent and use Sublessor’s telephone equipment which is now in the
Demised Premises at a rental rate of $100 per month, which amount shall be
deemed to be additional rent and shall be payable on the first day of each month
in advance together with payments of Fixed Rent hereunder. Sublessor makes no
representation or warranty with regard to such equipment, but will assign any
existing manufacturer warranties to Sublessee, to the extent same are
assignable.

5.

Renewal.   Sublessee shall have no right to extend or renew this Sublease.

6.

Services.    Sublessee shall be entitled to receive all the services, repairs,
facilities and utilities to be supplied under the Lease by Landlord. The
foregoing notwithstanding, Sublessor shall have no obligation to supply any such
services, repairs, facilities and utilities and Sublessee shall not look to
Sublessor to provide same. If











--------------------------------------------------------------------------------

Landlord fails or refuses to comply with any of the provisions of the Lease
insofar as they affect Sublessee’s occupancy of the Demised Premises during the
Term, upon the request of Sublessee Sublessor shall attempt (without thereby
being required to commence any action or proceeding, expend any monies or incur
any expenses) to cause Landlord to do so. However, Sublessor shall not be liable
to Sublessee, and Sublessee’s obligations hereunder shall not be impaired nor
the performance thereof be excused, because of any failure or delay by Landlord
in performing its obligations under the Lease as affecting Sublessee’s occupancy
of the Demised Premises during the Term.

7.

Remedies Upon Default.   If Sublessee defaults in the performance of any of its
obligations hereunder, including but not limited to the payment of Fixed Rent
and Additional Rent, Sublessor shall have such rights and remedies hereunder
with respect to such default as would be available, under the Lease, to Landlord
if such default were by Tenant thereunder. Such rights and remedies shall be in
addition to the rights and remedies available to Sublessor at law or in equity.

8.

Indemnification: Insurance.    (a) Sublessee shall neither take, nor suffer or
permit to be taken, any action which violates any provision of the Lease or
would (with or without notice or the passage of time) cause Sublessor to be in
default under the Lease. Sublessee shall indemnify and hold harmless Sublessor
from and against all claims, liability, cost and expense (including, without
limitation, attorneys’ fees and disbursements) which Sublessor incurs by reason
of Sublessee’s failure to comply with the terms and conditions of this Sublease
and the Lease and shall further indemnify and hold Sublessor harmless to the
extent and with respect to any claims or other matters for which Sublessor is
required, pursuant to the Lease, to indemnify the Landlord.

(b)

Sublessee shall obtain such insurance coverages as Tenant is required to obtain
under the Lease, except that any policy which, under the Lease, is required to
name Landlord as an insured shall name both Landlord and Sublessor as insured
parties, together with such other parties as Landlord may require.

9.

Additional Services.    If Sublessee procures any additional services (such as
alterations, cleaning services in excess of services provided without charge
under the Lease, etc.) with respect to the Demised Premises, Sublessee shall pay
all charges for such services, as and when due, directly to the party rendering
the services (or as otherwise directed by Landlord).

10.

Brokers.   Sublessee represents and warrants that it has dealt with no brokers
or finders (directly or indirectly) in connection with this Sublease
transaction, other than Newmark Knight Frank and CB Richard Ellis (the
“Brokers”). Sublessee shall indemnify and hold harmless Sublessor from and
against all liability, cost and expense (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from any claims by any
person or entity other than the Brokers for any brokerage commission, finder’s
fee or similar charge relating to the sublease which allege any dealings
Sublessee. Sublessor shall pay any commissions due to the Brokers pursuant to
separate written agreement. The provisions of this Article shall survive the
Expiration Date or any sooner termination of the Sublease.

11.

Directory Listings.   Sublessor agrees that it will, on behalf of Sublessee,
request from the Landlord listings on the Building directory, and Sublessor will
cooperate with Sublessee in obtaining such listings. Sublessee shall pay any
fees or costs imposed by Landlord in connection with such listings.

12.

Assignment and Sublet.    (a) Sublessee shall not assign, mortgage or encumber
this Sublease nor further sublet all or any part of the Demised Premises, nor
suffer or permit the Demised Premises or any part thereof to be used or occupied
by others, without the prior written consents of Sublessor and Landlord in each
instance. Landlord’s rights and obligations with respect to any assignment of
this Sublease or further subletting shall be governed by the Lease, including
but not limited to Section 4.07(v).

13.

Security Deposit.   Sublessee shall deposit with Sublessor upon the execution of
this Sublease the sum of $28,064.50 in cash as security for the faithful
performance and observance by Sublessee of the terms, conditions, covenants and
provisions of this sublease. It is agreed that if Sublessee defaults in respect
of any of the terms, provisions, covenants or conditions of this Sublease,
including, but not limited to, the payment of Fixed Rent or Additional Rent,
Sublessor may use, apply and retain the whole or any part of the security so
deposited to the extent required for the payment of any Fixed Rent or Additional
Rent or any other sum as to which Sublessee is in default or for any sum which
Sublessor may expend or may be required to expend by reason of Sublessee’s
default in respect of any of the terms, covenants and conditions of this
Sublease, including, but not limited to, any damages











--------------------------------------------------------------------------------

or deficiencies in reletting of the Demised Premises whether such damages or
deficiencies accrued before or after summary proceedings or other re entry by
Sublessor. In the event that Sublessee shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this Sublease, the
security shall be returned to Sublessee, without interest, after the date herein
fixed as the expiration date of this Sublease and after the surrender of
possession of the entire Demised Premises to Sublessor in the manner called for
by applicable provisions of the Lease as incorporated herein. Sublessee further
covenants that it will not assign or encumber or attempt to assign or encumber
the monies deposited hereunder as security and that neither Sublessor nor its
successors or assigns shall be bound by any such assignment or encumbrance, or
attempted assignment or encumbrance. If Sublessor at any time utilizes any
portion of the security by reason of any default by Sublessee hereunder,
Sublessee shall within five (5) days after demand, restore and pay Sublessor the
amount so utilized.

14.

Notices.   All notices and demands hereunder shall be sent by registered or
certified mail, return receipt requested, or delivered reputable overnight
courier, if to Sublessor at its address hereinabove set forth, and if to
Sublessee prior to the Commencement Date at its address hereinabove set forth
and after the Commencement Date at the Demised Premises, or to such other
address as either party designates for such purpose by a notice similarly
transmitted. Notices and demands shall be deemed given three (3) business days
after being so mailed or, if delivered by courier, on the date received or
refused.

15.

Obtaining Consent.   In any instance when the consent, approval or satisfaction
of the Landlord or another person designated by the Lease to act on Landlord’s
behalf is required or believed by Sublessor to be required, Sublessor, upon
request by Sublessee, shall request such consent, approval or satisfaction and
cooperate with Sublessee in seeking to obtain the same (without thereby being
required to commence any action or proceeding, expend any monies or incur any
expenses or liabilities).

16.

Quiet Enjoyment.   If and so long as Sublessee duly and timely pays the Fixed
Rent and all Additional Rent and other charges due hereunder and duly and timely
observes and performs all of its other obligations hereunder, Sublessee shall
quietly enjoy the Demised Premises during the Term without hindrance or
molestation by Sublessor or by anyone claiming by or through Sublessor, subject,
however, to the terms of this Sublease and the Lease.

17.

Merger: Modifications.   All prior understandings and agreements between the
parties are merged into this Sublease, which, alone, fully and completely sets
forth the agreement of the parties. This Sublease may not be modified or
terminated other than by the written agreement of Sublessor and Sublessee
subject, if required by the Lease, to the prior consent of the Landlord.

18.

Successors and Assigns: Captions.   The terms and conditions set forth, and
incorporated by reference, in this Sublease shall be binding upon and inure to
the benefit of Sublessor and Sublessee and their respective permitted successors
and assigns.  Paragraph headings are inserted for convenience of reference only,
and are not intended to define, limit or describe any of the provisions of this
Sublease.

19.

Applicable Law.   This Sublease shall be deemed to have been entered into in,
and shall be governed by, the internal laws of the State of New York, without
giving effect to the conflicts of laws principles of such State.

20.

End of Term.   At the end of the Sublease term, Sublessee shall surrender the
Demised Premises to Sublessor vacant and broom clean, in good order and
condition, and otherwise in the condition required by applicable provisions of
the Lease.

21.

Consent of Landlord.   This Sublease shall become effective only if the written
consent hereto by the Landlord is obtained. Such consent must include Landlord’s
consent to the assignment of this Sublease to a wholly owned subsidiary of Cross
Country Healthcare, Inc. If such written consent is not obtained on or before
September 30, 2006, then this Sublease shall be void and of no force or effect,
and neither party shall have any further obligation to the other, except that
Sublessor will refund to Sublessee the amount paid upon execution hereof.
Sublessor and Sublessee agree to cooperate and use reasonable efforts to obtain
such consent and to submit such information (including, but not limited to,
financial information) as the Landlord may reasonably require in connection
therewith. Any legal, processing, administrative or similar fees or charges
imposed by the Landlord in connection with such request for consent shall be
paid by Sublessee, whether or not such consents shall be obtained,











--------------------------------------------------------------------------------

and this obligation of the parties shall survive any expiration or termination
of this Sublease pursuant to this Article or otherwise.

22.

 Failure to Give Possession.   Except as otherwise set forth in Article 22 of
this Sublease, if Sublessor fails to deliver possession of the Demised Premises
on the date set forth above for the commencement of the Term, because of delays
in obtaining Landlord’s consent for any other reason, Sublessor shall not be
subject to any liability for failure to give possession on said date and the
validity of this Sublease shall not be impaired under such circumstances, nor
shall the same be construed in any wise to extend the term of this Sublease, but
the rent payable hereunder shall be abated until after Sublessor shall have
given Sublessee notice that Sublessor is able to deliver possession under this
Sublease. The provisions of this Paragraph are intended to constitute “an
express provision to the contrary” within the meaning of Section 223-a of the
New York Real Property Law.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as of
the day and year first above written.




SUBLESSOR:

                                                         

PORT CITY PRESS, INC

 

 

 

 

 

 

 

 

By: Bruce G. Willis

 

 

Vice President

 

 

 

 

 

 

SUBLESSEE:

 

ARM ACQUISITION, INC.

 

 

 

 

 

 

 

 

By: Susan E. Ball

 

 

General Counsel and & Secretary












